              Case 20-10343-LSS         Doc 926     Filed 07/02/20   Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
BOY SCOUTS OF AMERICA AND                       )   Case No. 20-10343(LSS)
DELAWARE BSA, LLC, et al.,                      )
                                                )   Jointly Administered
                             Debtors.           )

                            REQUEST FOR SPECIAL NOTICE

         PLEASE TAKE NOTICE that Oracle America, Inc. hereby requests that notice of any

and all proceedings in the above captioned case be given to its attorneys and such notice should

be addressed as follows:

                                    Amish R. Doshi, Esq.
                                  Doshi Legal Group, P.C.
                               1979 Marcus Avenue, Suite 210E
                                  Lake Success, NY 11042
                                E-Mail: amish@doshilegal.com

Dated: July 2, 2020                           Respectfully Submitted,
       Lake Success, New York

                                              By:           /s/ Amish R. Doshi
                                                     Amish R. Doshi, Esq.
                                              DOSHI LEGAL GROUP, P.C.
                                              1979 Marcus Avenue, Suite 210E
                                              Lake Success, NY 11042
                                              Tel (516) 622-2335
                                              E-Mail:       amish@doshilegal.com

                                              Attorneys for Oracle America, Inc.
               Case 20-10343-LSS         Doc 926      Filed 07/02/20    Page 2 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            )   Chapter 11
                                                  )
BOY SCOUTS OF AMERICA AND                         )   Case No. 20-10343(LSS)
DELAWARE BSA, LLC, et al.,                        )
                                                  )   Jointly Administered
                              Debtors.            )


                                CERTIFICATE OF SERVICE

         I, Amish R. Doshi, hereby certify that on July 2, 2020, I served a copy of Request For

Special Notice on the parties listed on the attached service list via regular mail. In addition, the

parties entitled to receive notice by the Court’s CM-ECF system were sent an email notification

of such filing by the Court’s CM-ECF System.


                                      _/s/ Amish R. Doshi___________
                                      Amish R. Doshi




                                                 2
              Case 20-10343-LSS     Doc 926     Filed 07/02/20   Page 3 of 3




                                  SERVICE LIST

 David Buchbinder, Esq.                        Derek C. Abbott, Esq.
 Hannah Mufson McCollum, Esq.                  Andrew R. Remming, Esq.
 OFFICE OF UNITED STATES TRUSTEE               MORRIS NICHOLS ARSHT & TUNNELL
 844 King Street, Suite 2207, Lockbox 35       P. O. Box 1347
 Wilmington, Delaware 19899                    1201 N. Market Street, 16th Floor
                                               Wilmington, DE 19801


Jessica C. K. Boelter, Esq.                    Thomas A. Labuda, Esq.
William E. Curtin, Esq.                        Michael C. Andolina, Esq.
SIDLEY AUSTIN, LLP                             SIDLEY AUSTIN, LLP
787 Seventh Avenue                             One South Dearborn Street
New York, New York 10019                       Chicago, IL 60603

Boy Scouts of America Bankruptcy Team          Thomas Mayer, Esq.
c/o OMNI AGENT SOLUTIONS                       KRAMER LEVIN NAFTALAIS &
1120 Avenue of the America, 4th Floor          FRANKEL, LLP
New York, New York 10036                       1177 Avenue of the Americas,
                                               New York, New York 10036




                                           3
